Citation Nr: 0526581	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a low back injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied an 
increased disability evaluation for residuals of a back 
injury and denied service connection for a neck disability.  

A review of the record reflects that a motion to advance on 
the docket was filed in April 2004. By letter dated in May 
2004, the Board ruled favorably on the motion to advance this 
case on the docket. See 38 C.F.R. § 20.900 (c) (2004).

In June 2005, the Board denied the veteran's claim for 
service connection for a neck disability and remanded the 
claim for an increased rating for residuals of a low back 
injury for further development.  The increased rating issue 
has been returned for appellate review. 


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected low back strain with x-
ray evidence of spondylolisthesis at L5-S1 is manifested by 
severe loss of motion, with flare-ups and functional 
impairment.   

3.  No evidence of anklyosis is present.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
residuals of a low back injury have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5242 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). Regulation 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55 (1994).

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition. Schafrath, 1 Vet. App. at 
594. 

38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).

Based upon a review of the evidence of record, the Board 
finds that a 40 percent rating is warranted pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292. The veteran is 
currently evaluated under Diagnostic Code 5295 (old) and 5237 
(new) for residuals of a low back injury generally diagnosed 
as a low back strain, which involves for evaluation of the 
disability based on limitation of motion of affected part.  

In this case, the affected body part is the lumbar spine.  In 
light of the veteran's documented limitation of motion, the 
Board will first consider Diagnostic Code 5292 under the old 
regulations, which provides as follows:

Spine, limitation of motion of, lumbar:

Severe...................................
....................................... 
40

Moderate.................................
.................................... 20

Slight...................................
........................................ 
10

The evidence of record, specifically the December 2004 VA 
orthopedic examination report, supports a finding of severe 
impairment of the veteran's lumbar spine. Severe impairment 
is the maximum rating allowable under Diagnostic Code 5292. 
Based on the range of motion testing, the VA examiner noted 
that the veteran could only flex to 40 degrees (flexion to 90 
degrees is considered normal), with virtually no ability to 
extend.  He could laterally bend to 20 degrees bilaterally.  
This movement was accompanied by pain and weakness. The 
examiner reported that the veteran had spondylolisthesis at 
L5-S1, as shown by an x-ray study.  The examiner did not 
specifically differentiate whether the veteran's lumbar 
strain and/or spondylolisthesis at L5-S1 was the cause of the 
veteran's lost range of motion with pain and weakness. 

When it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulation 38 C.F.R. § 3.102 requires that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition. See Mittleider 
v. West, 11 Vet. App. 181 at 182 (1998). In this case, the 
veteran experiences low back impairment as a result of his 
service-connected low back strain and from nonservice-
connected spondylolisthesis. While the evidence is vague, the 
December 2004 VA examination report suggests that it would be 
difficult to separate the effects of the service-connected 
low back strain from the apparently nonservice-connected 
spondylolisthesis. 
 
Therefore, the Board finds that the disability picture 
demonstrates severe limitation of motion of the lumbar spine, 
and warrants a 40 percent evaluation under Diagnostic Code 
5292.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). The Board notes, however, that the DeLuca 
standards do not apply when a veteran is at the maximum for 
limitation of motion and where a higher evaluation is based 
on ankylosis. Johnston, 10 Vet. App. at 85. Johnston v. 
Brown, 10 Vet. App. 80 (1997). The maximum rating under 
Diagnostic Code 5292 is 40 percent.

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder. Under 
Diagnostic Code 5295 for lumbosacral strain, 40 percent is 
the maximum rating. Higher evaluations are provided under 
Diagnostic Codes 5286 and 5289 for ankylosis or under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome. With respect to Diagnostic Codes 5286 and 5289, 
ankylosis is the immobility and consolidation of a joint. 
Lewis v. Derwinski, 3 Vet. App. 259 (1992). An evaluation in 
excess of 40 percent for the veteran's disability is not 
warranted under Diagnostic Codes 5286 or 5289 because the 
veteran's service-connected disability has not been shown to 
result in ankylosis. The evidence of record does not include 
a diagnosis of ankylosis of the lumbar spine.

The amended regulations likewise do not provide for a rating 
in excess of 40 percent unless ankylosis is shown. See 
Diagnostic Code 5237.

With respect to Diagnostic Code 5293 (old) or Diagnostic Code 
5243 (new), service connection has not been established for 
intervertebral disc syndrome. Accordingly, the diagnostic 
code does not apply to this case. The Board notes that new 
rating criteria for evaluating intervertebral disc syndrome 
became effective September 23, 2002. However, as previously 
discussed, the intervertebral disc disease syndrome is not a 
part of the service-connected disability and neither the old 
nor the new provisions are applicable.

Because the rating standards for sacroiliac injury and 
weakness under Diagnostic Code 5294 are the same as for 
Diagnostic Code 5295, this code provides no basis for a 
higher evaluation of the veteran's disability.

While the veteran may contend that he experiences functional 
impairment due to his low back disorder that warrants a 
rating in excess of 40 percent, as previously noted the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis. Johnston. Given that 40 
percent is the maximum rating under Diagnostic Codes 5292 and 
5295, the veteran is not service connected for intervertebral 
disc syndrome, and a higher evaluation requires ankylosis, 
the DeLuca standards do not apply for a rating in excess of 
40 percent. Hence, the Board finds that a rating in excess of 
40 percent is not warranted. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5292 (2002) and 5237 
(2004).

With respect to considering whether a rating in excess of 40 
percent is warranted, the Board has carefully considered the 
"positive" evidence represented by the contentions submitted 
by and on behalf of the veteran asserting a higher level of 
disability due to his lumbar spine disorder, but concludes 
that this subjective evidence is outweighed by the more 
objective recent "negative" clinical evidence of record. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Thus, 
without evidence of ankylosis, the assignment of a rating in 
excess of 40 percent is not warranted.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected low back 
disability, an extraschedular evaluation will be assigned. To 
this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected low back disorder is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

II.  Veterans Claims Assistance Act of 2000

The Board has considered the legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letter dated in July 2003 of 
what information and evidence was needed to substantiate his 
claim for a rating in excess of 20 percent for residuals of a 
low back injury. The letter also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  On page three of the 
July 2003 letter, the RO wrote in italicized print:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

In August 2003, the veteran responded to the July 2003 letter 
that he did not have any other medical evidence to provide.

In May 2004, the RO issued another notice letter to the 
veteran.  The RO told the veteran that he could submit 
evidence showing that his service-connected residuals of a 
low back injury had increased in severity.  In July 2004, the 
veteran responded to the May 2004 letter that he did not have 
any other medical evidence to provide.

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  The notice letters were provided after the 
RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examined the 
veteran in December 2004.  The Board finds that further 
development is not needed in this case with respect to the 
issue on appeal because there is sufficient evidence to 
decide the claim.  

Based on the above, VA has satisfied the duty to assist the 
veteran, and additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a 40 percent rating for residuals of a low 
back injury is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


